Citation Nr: 1709477	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  02-17 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), including as secondary to service-connected low back strain.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2002 RO decision that denied, in part, service connection for a psychiatric disorder. 

The Board remanded this issue in November 2004, October 2007, and March 2010 for additional development. 

A personal hearing was held in August 2007 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In a decision dated in September 2011, the Board denied service connection for a psychiatric disorder to include PTSD.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 joint motion for remand (JMR), the parties (the Veteran and the Secretary of VA) requested that the Board decision be set aside and the issue remanded. In a June 2012 Court order, the joint motion was granted, the Board's decision was vacated, and the issue was remanded.  

In April 2013 and July 2015, the Board remanded the appeal for additional development consistent with the JMR and Court order. The case was subsequently returned to the Board.

There are other issues that are not in appellate status. The Board notes that the Veteran has filed a notice of disagreement (NOD) with the RO concerning an April 2015 rating decision with regard to the issues of reduction of a disability rating for a low back disability, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), as shown in the electronic claims file (VBMS). Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO. While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal. Action by the Board at this time may serve to actually delay the RO's action on that appeal. As such, no action will be taken by the Board at this time, and the above issues presently before the RO will be the subject of a later Board decision, if ultimately necessary. 


FINDING OF FACT

The preponderance of the competent and credible evidence indicates that the Veteran's current psychiatric disorder began years after his active military service and was not caused by any incident of service. The most probative evidence indicates that the current psychiatric disorder is not related to service or a service-connected disability.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depression and PTSD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant with his claim.  VA's duty to notify was satisfied by letters dated in October 2007, March 2010, May 2010 and August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Although these notice letters were sent after the initial adjudication of the claim, the claim has been readjudicated on multiple occasions since then, most recently in an October 2016 supplemental statement of the case.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted statements in support of his claim. VA has obtained service treatment records (STRs), service personnel records, VA and private medical records, assisted the appellant in obtaining evidence, afforded the appellant several examinations, and obtained medical opinions as to the etiology of the claimed psychiatric disorder. All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

In a January 2011 VA memorandum, the AOJ determined that the information provided by the Veteran, regarding his reported stressful events in service, was insufficient to allow for attempts at corroboration. The Board notes that the Veteran has been offered the opportunity to submit additional information regarding his claimed stressors, and he has not responded to such requests.

VA has attempted to obtain medical records from the Social Security Administration (SSA), but in correspondence dated in October 2014, the SSA indicated that medical records pertaining to the Veteran had been destroyed and were unavailable.

The Board further finds that the RO has substantially complied with its prior remand orders.  In November 2004, October 2007, March 2010, April 2013 and July 2015, the Board directed that the Agency of Original Jurisdiction (AOJ) provide additional notice, attempt to further develop claimed stressors, arrange for VA medical examinations and opinions, and attempt to obtain additional VA and private medical records, and this was done. Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board finds that the September 2016 VA examination is adequate and probative for VA purposes because the examiner relied on sufficient facts and data, considered the Veteran's reported history, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Analysis

The Veteran contends that he has a current psychiatric disorder that was incurred in service or is related to his service-connected low back strain.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d). 

Governing law and regulation provide that direct service connection may be granted only when a disability or cause of death was incurred or aggravated in the line of duty, and not the result of the Veteran's willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. § 105; 38 C.F.R. § 3.301. However, case law provides that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to a service-connected disability. Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Certain diseases like psychoses are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). An increase in severity of a nonservice-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected condition, will be service connected. Aggravation will be established by determining the baseline level of severity of the nonservice-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304 (f). 

The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy. If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (f) (2016). If, however, the VA determines either that the Veteran did not engage in combat with the enemy or that he did engage in combat, but that the alleged stressor is not combat related, then his lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor. Instead, the record must contain evidence that corroborates his testimony or statements. Id.  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors. Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998).

Effective July 13, 2010, VA amended its PTSD regulations by liberalizing the evidentiary standard, in certain circumstances, for claims of service connection for PTSD, particularly as to the corroboration of in-service stressors. The new regulation indicates that if a stressor claimed by a Veteran is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the claimed in-service stressor. 38 C.F.R. §  3.304 (f)(3) (2016). 

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability. Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2). A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The evidence reflects that during the pendency of the appeal, the Veteran has been diagnosed with a current psychiatric disorder, including diagnoses of depression and cannabis dependence. Consequently, the determinative issue is whether or not he has a current psychiatric disorder that is attributable to his military service.

The Veteran contends that he has a psychiatric disorder that is related to experiences and events in service or to his service-connected low back disability. In correspondence submitted during the appeal, the Veteran asserted that he should have been awarded a Green Beret and that he could not accept the experiences he had while training for Special Forces. He said that he completed the training but a sergeant repeatedly treated him unfairly and prevented him from becoming a Green Beret. He related that two days before graduation, he was told that he had failed the course, and that his life had been over ever since. He also reported that during training in service he was shot in the face with a blank round, saw a goat "executed" and then ate raw goat. He reported that later during service, he was robbed at gunpoint. He stated that currently he was in pain, unable to work, broke, and depressed.  See, e.g., July 2001 statement, July 2003 notice of disagreement.

The Board notes initially, with regard to the Veteran's claim for PTSD, that the Veteran does not contend, nor do his service records reflect, that he engaged in combat or that his claimed stressors are combat-related. 

The Veteran's service personnel records note that he underwent basic Airborne and combat engineer training. His next primary military occupational specialty (MOS) was light vehicle driver, then bridge specialist, and he separated from service in August 1978. He had no combat service or foreign service. Thus, corroboration of the occurrence of a claimed in-service stressor is required.

A review of the record shows that the Veteran has provided some information regarding the claimed service events, but some of the information appears to be anecdotal in nature and thus, not capable of corroboration by official records. In this regard, a thorough reading of the Veteran's lay statements indicates that the second stressor, involving the M-16 rifle, occurred within the third or fourth week of service, in approximately August or September 1974. With regard to the first stressor, the Veteran reported participating in Special Forces training beginning in approximately January 1975 during which time the incident involving the goat would have occurred during a purported training exercise and the harassment began. Additionally, the Veteran stated that the vaccination records in the claims file were recorded during his period of Special Forces training. The vaccination records span from August 1974 to March 1976. See vaccination records from August 1974 to March 1976. With regard to the third stressor (the armed robbery), the Veteran stated that it occurred just after he was assigned to the 11th Engineering Battalion. Records show the Veteran was assigned to that Battalion at least as of March 1977; thus the reported robbery would have likely occurred sometime after that date. The Veteran reported that his roommate was present at the time of the robbery and did not want to press charges. He stated that his captain disagreed with the decision not to press charges.

The Veteran's service personnel file was obtained and after a thorough review it is noted that the Veteran was disqualified from his nuclear duty position in April 1976, for his inability to work with people. Indeed there is no mention of complaints of harassment from the Veteran, but rather others complained of being harassed by him. He subsequently received commendations for his job performance in other assignments as a bridge specialist. Although not required, there is also no mention of the Veteran's various claimed stressors in his service personnel records or his service treatment records. Additionally the Board notes the January 2011 RO Formal Finding in which it was determined that the information required to corroborate the stressful events incurred by the Veteran is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC), the Marines Research Center, and the National Archives and Records Administration (NARA) to request records to corroborate the Veteran's stressors. The Board again notes that the Veteran has been offered the opportunity to submit additional information regarding his claimed stressors, and has not responded to such requests.

Service treatment records are negative for any specific complaints, treatment, or diagnoses related to a psychiatric disorder. The Veteran underwent an enlistment examination in August 1974, and a separation examination in June 1978. No relevant abnormalities were noted.

The post-service medical evidence of record shows treatment for depression, anxiety, and substance abuse from approximately 2001 to present. Most of the VA treatment records provide a diagnosis of a mood or adjustment disorder due to substance abuse and chronic pain syndrome.

An April 2002 VA general medical examination reflects that the Veteran reported that he had not worked since 1998 by choice. On examination, he had normal behavior, good comprehension, gave coherent responses to questions, had normal emotional reactions, and no signs of tension.  A psychiatric disorder was not diagnosed. In an April 2002 spine examination, the Veteran complained of back pain, and stated that he had a drug and alcohol problem.

A May 2002 VA psychiatry note reflects that the Veteran complained of insomnia and said he had relapsed to drinking 5-6 cans of beer a day. He said he had to drink beer for pain and sleep, but now could not sleep. The diagnostic assessment was insomnia, polysubstance abuse, cannabis and alcohol, mood disorder not otherwise specified (NOS)/substance induced, and personality disorder cluster A and B type.

In October 2002, he reported buying street narcotic drugs to manage his pain such as methadone, valium or morphine, but said he had not drunk alcohol in the past 2 months. The diagnoses were mood disorder due to substance abuse, polysubstance dependence, and personality disorder cluster B type.

A January 2004 VA psychiatry note reflects that the Veteran reported that he had frequent mood swings because of chronic pain syndrome, and low back pain.  He denied being depressed constantly.  He said the recent holiday was difficult due to lack of money and no family gathering. He stated that he was still smoking marijuana but denied drinking alcohol. The diagnostic assessment was mood disorder due to substance abuse and chronic pain syndrome, alcohol dependence in early remission, cannabis dependence and insomnia due to substance abuse, and cluster B type personality disorder.  A March 2004 VA annual examination reflects that the Veteran complained of pain in multiple joints, including the back. The diagnoses included chronic pain syndrome, mood disorder due to substance abuse and chronic pain syndrome, alcohol dependence in early remission, cannabis dependence and insomnia due to substance abuse.

In April 2009, the Veteran was afforded a VA examination. The Veteran denied combat experience.  He reported heavy drinking in the past, and said he smoked cannabis on a daily basis for a while, but currently only smoked a couple of times a month. He denied current mental health treatment. When asked about a depressed mood, the Veteran said this occurred most recently a couple of weeks ago, lasted a couple of days, and was mild. When asked about precipitating factors, he stated, "I don't know, seems like I can never get ahead. I'm broke before the end of every month."  Axis I diagnoses were cannabis abuse and depressive disorder NOS. 

The VA examiner indicated that the Veteran met the criteria for depressive disorder and opined that it was less likely as not that the Veteran's depressive disorder was related to the Veteran's active duty service or related to or aggravated by his service-connected low back strain. The VA examiner reasoned that the Veteran had been unable to work since 2000 due to the back strain, but first sought treatment for mental health in 2003 for cannabis abuse. He opined that because the evidence showed no treatment for depression until 15 years after service and three years after the back disorder prevented the Veteran from working, there was no relationship to service. He added that the Veteran himself attributed his depression to his financial problems. The examiner stated that the diagnostic impression was based on review of the claims file and medical records, and the Veteran's interview.

In a May 2010 statement, the Veteran's sister said that the Veteran's personality changed after service.  She said he was withdrawn, depressed and had daily anxiety. She stated that he constantly thought about and re-lived experiences during service, had constant back pain and was unable to work. She stated that he was depressed about being unable to work.

A July 2011 VA primary care note reflects that the Veteran had multiple medical problems including chronic pain syndrome, active cannabis abuse, history of alcohol abuse, and depression/PTSD/histrionic personality.  The physician stated that a conversation about the Veteran's service was significantly histrionic.

A September 2011 psychiatric assessment reflects that the Veteran complained of difficulty sleeping for many years. After an evaluation, the examiner diagnosed depressive disorder NOS, and cannabis and nicotine dependence.

In the June 2012 JMR, the parties agreed that the April 2009 VA examination was inadequate because the examiner did not provide an adequate rationale and furnished a conclusory opinion. In providing his opinion, the examiner noted that there was no evidence of treatment for depression for at least 15 years after discharge and three years after the back strain prevented him from working. The examiner did not provide further rationale as to the clinical significance of these time frames. In addition, the April 2009 VA examiner appeared to use an equivocal statement the Veteran made during the examination to support an opinion that the etiology of the Veteran's depressive disorder was due to financial concerns. The parties agreed that the examiner erred in relying on the Veteran's statement as the Veteran had not demonstrated the medical knowledge required to establish such an etiological nexus. The parties agreed that the examiner did not adequately explain why he opined that the Veteran's depressive disorder was less likely as not related to military service or related to service-connected back strain, and agreed that VA should obtain a new medical opinion as to whether the Veteran's depressive disorder may be associated with service.

Based on the foregoing, the Board remanded this case for a new medical opinion addressing whether the Veteran's depressive disorder may be associated with service to include a service-connected disability.  

The Veteran was next examined in July 2014. The VA examiner diagnosed the Veteran as having cannabis abuse, but was unable to make any further diagnosis without resorting to mere speculation due to an exaggeration of symptoms by the Veteran. No opinion was provided regarding the etiology of the cannabis abuse disorder. The examiner noted that the Veteran first began receiving mental health treatment in October 2001 for inpatient substance abuse at the VA, and thereafter received intermittent treatment, and was last seen in September 2011, when he was diagnosed with depressive disorder NOS and cannabis/nicotine dependence. He reported that he stopped drinking 18 to 20 years ago, but recently tested positive for cannabis.  

The July 2014 VA examiner noted that an April 2014 VA medical record showed a history of opioid, cannabis, and alcohol abuse per problem list, and he repeatedly had positive urine drug screen for cannabis, so he was taken off of pain medications by VA, but he was seeing an outside doctor for this and was treated with opiates. The Veteran reported that he smoked cannabis daily. He reported the following in-service stressors. He said he fell 14 feet onto his neck, and his sergeant gave him a hard time because he was unable to complete the obstacle later. He reported that he was present when a goat was being slaughtered, and reported "he's still screaming in my head." He stated that "The worst part is being called bad names (during training)." The examiner opined that these stressors were not adequate to support the diagnosis of PTSD, the stressors were not related to the Veteran's fear of hostile military or terrorist activity, and were not related to personal assault, e.g. military sexual trauma. The Veteran reported that he completed special forces training while in service, and said he was totally depressed, and could not close his eyes without thinking about some of the things he did in service. He reported experiencing disappointment that he could not take care of his mother or help his sister. He could not identify experiencing any other symptoms of PTSD. The examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for a diagnosis of PTSD.

The VA examiner stated that given the evidence that the Veteran was over- reporting symptoms, a structured inventory to assess malingered symptoms was administered. His total score was significantly elevated above the recommended cutoff score for the identification of suspected malingering. He endorsed a high frequency of symptoms that are highly atypical in patients with genuine psychiatric or cognitive disorders, raising the suspicion of malingering. In addition to the elevated total score, he had elevated scales measuring neurologic impairment, amnesic disorders, and affective disorders. He added that when there is significant exaggeration or feigning of symptoms, it is impossible to determine what symptoms a person is truly experiencing and what symptoms they are feigning or exaggerating without mere speculation. The examiner stated that an opinion could not be offered as a current mental disorder diagnosis, other than cannabis use, could not be confirmed. 

In correspondence date in July 2014, the Veteran's representative stated that the Veteran had not been treated for his psychiatric condition, since he did not believe it would help his symptoms.

In July 2015, the Board remanded this case for another VA examination and medical opinion regarding the Veteran's claimed psychiatric disorder, to include depressive disorder and his diagnosed substance abuse disorder.

Additional VA medical records were obtained. A June 2016 VA primary care note reflects that the Veteran's problem list included PTSD, depressive disorder, cannabis abuse and history of alcohol abuse. After an examination, the examiner listed several diagnoses of physical conditions, and added that with regard to the diagnosis of PTSD and "affective psychosis" on his problem list, he was generally euthymic and did not require referral. 

On VA mental disorders compensation examination in September 2016, the examiner diagnosed cannabis use disorder and unspecified depressive disorder. The examiner stated that it is not possible to differentiate what symptoms are attributable to each diagnosis because of symptom overlap. The examiner noted that the Veteran was treated by VA mental health providers from 2001 to 2011, and the most recent diagnostic impression was depressive disorder NOS and cannabis and nicotine dependence. The examiner provided a thorough social history, and summarized the Veteran's medical records and reported history. The Veteran reported that following military service he tried to do construction work, but there was not much he could do due to his back pain. He added that he sold cemetery property for 13 years, but he left because the pay was too low. He said that he was most recently employed sometime in the 1980s when he worked in lawn maintenance. He stated that he was unable to keep up with the lawn mower because he could not walk fast enough. He stated that he applied for Social Security disability, but his claim was denied. When asked about family mental health issues he replied, "I don't know what kind of problems my sister has, but she has problems." The examiner noted that his records reflect that he previously reported that his mother and sister have been treated for depression. He denied recent mental health treatment. 

The Veteran estimated that he most recently received mental health treatment approximately 10 years prior to this examination. He was currently prescribed naloxone by a VA provider and hydroxyzine by a civilian provider. However, he said that he did not take the naloxone. He stated that he took the hydroxyzine on a daily basis, and that it helped to reduce "the anxiety." He reported that he began to drink alcohol when he was 15 years old, and would drink "all I wanted." He said that he would typically consume "a couple drinks." He denied using illicit drugs prior to the military. He stated that when alcohol was available in the Army he would drink "every night until I quit when I started going to church" in 1977.  He said that he would typically have "a couple drinks." He reported that during his military service he smoked cannabis for 6-8 months. He added, "We'd smoke every day if we could get away with it." He recounted that following his discharge from service in 1978 he abstained from alcohol for 1-2 years, then resumed drinking in 1979 or 1980. He stated that he drank "every night," averaging "a couple six-packs, a couple 12-packs" until he once again abstained from alcohol in approximately 2000. He said that he had not had a drink of alcohol since then. He reported that he smoked cannabis "at least every couple days" since he was discharged from the army in 1978. He stated that he had never used illicit drugs or abused prescription medication. The Veteran reported experiencing anxiety about every day probably since he was about 18. He added that he was unsure of the cause, but said certain types of marijuana caused it. When asked about a depressed mood, he said, "Maybe I stay depressed. I don't know man." He stated that the duration of the depression is "a long as I can remember." When asked to what he attributed the depression, he replied, "I'm not sure. I guess it's having such a small check. A bigger check I'd have a boat and I'd be fishing." He stated that he enjoyed spending time with his dog and playing chess. He added that he would enjoy fishing and hunting, "but those things take a lot of money." He said he only slept three hours per night. With regard to energy, he said "If I had a little more money to spend I might have more to use." With regard to appetite, "well I try to eat or die one." With regard to concentration, he stated, "I can play chess and probably beat everybody in this county." With regard to self-esteem, he stated that he had none. He denied current suicidal or homicidal ideation, and denied any attempts to harm himself.  

The examiner stated that there were no behavioral signs or reported symptoms of mania. The Veteran denied periods of persistently markedly elevated or irritable mood. There was no evidence of psychosis. He was alert and fully oriented. He recalled 3/3 items immediately and 3/3 items after a delay of a few minutes. There was no evidence of remote memory impairment. 

The VA examiner opined that it is less likely as not that the unspecified depressive disorder had its clinical onset during service or is related to any in-service disease, event, or injury. The examiner provided a rationale for this opinion, referencing the Veteran's statements, as noted above, and also stated that it is noteworthy that he recounted chronic cannabis use. The examiner indicated that this is relevant because cannabis use can be associated with depressive symptoms. He opined that it is less likely as not that the cannabis use disorder is proximately due to, the result of, or permanently aggravated by the service-connected low back disability. The examiner stated that according to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fifth Edition (DSM-5), genetic influences contribute to the development of cannabis use disorders (Agrawal and Lynskey 2009), and heritable factors contribute between 30% and 80% of the total variance in risk of cannabis use disorders. In terms of the question of whether the drug-related disability is due to the back disability and not due to willful misconduct, once again, it is less likely as not that the cannabis use disorder is due to the back disability. The examiner also opined that it was less likely as not that the unspecified depressive disorder is proximately due to, the result of, or permanently aggravated by the service-connected low back disability, for the same reasons as listed above.

After a review of all of the evidence of record, the Board finds that the Veteran did not serve in combat, and his claimed stressors are not related to a "fear of hostile military or terrorist activity." With the lack of verification of the Veteran's claimed stressor due to the absence of corroborating evidence, the Board finds no evidence that the Veteran was confronted with a circumstance that involved threatened serious injury or a threat to his physical integrity with a hostile enemy as contemplated by the applicable regulation. As such, the Board finds that the revision to 38 C.F.R. § 3.304 (f)(3) is not applicable in this instance. 

After considering the evidence of record, the Board finds that the Veteran does not have a verified or verifiable stressor. In the absence of a verified or verifiable stressor event which is the cornerstone of a PTSD claim, service connection for PTSD must be denied. 38 C.F.R. § 3.304 (f). Moreover, the weight of the evidence does not show that the Veteran has been diagnosed with PTSD based on a verified in-service stressor.

With regard to the claim of service connection for an acquired psychiatric disorder, based on a thorough review of the evidence of record, the Board finds that service connection for an acquired psychiatric condition is not warranted. Although the Veteran has been diagnosed with depressive disorder and cannabis dependence, the preponderance of the competent and credible evidence does not demonstrate that any current psychiatric disorder was incurred in or is otherwise related to service or a service-connected disability. There is no indication of any diagnosis or treatment for a psychiatric condition in service, and the Veteran's enlistment and separation examinations were normal. 

The evidence of record does not show complaints or treatment for depression until many years after service. In this case, after a review of all the lay and medical evidence, the Board finds that the Veteran's assertion of continued psychiatric symptomatology since active service is inconsistent with his prior assertions and is not persuasive. In this regard, the history being provided continued symptoms of a psychiatric disability since active service, since filing his claim in 2001, is contrary to his denial of psychiatric symptoms on his separation report of medical history in June 1978.

Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric examination was clinically normal. His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of greater probative value than the more recent recollections and assertions made many years after service separation. See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

Moreover, the Veteran did not claim that symptoms of his disorder began in service until he filed his current VA disability compensation claim in 2001. The current statements of psychiatric symptoms in service and continuing thereafter, made in connection with this claim, are simply not persuasive in light of the medical evidence and lay statements more contemporaneous to service. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements). In short, the inconsistencies in the record between reports during service and prior to his date of claim weigh against the Veteran's credibility as to the post-claim assertion of onset during service or continuity of symptomatology since service.

The Board has considered the lay statements from the Veteran's sister. However, there is no indication that she has medical training sufficient to render a medical opinion as to the diagnosis or etiology of psychiatric disorders. Moreover, she is recalling events that occurred decades earlier and her statements are not supported by (and in fact contradicted by) the contemporaneous record. As such, the Board affords these statements less probative weight. See Buchanan, 451 F.3d at 1336-1337 (the significant time delay between the affiants' observations and the date on which the statements were written is a factor that the Board can consider and weigh against a veteran's lay evidence). 

While the Veteran believes that his current psychiatric disability is related to service or a service-connected disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). In this regard, the diagnosis and etiology of a psychiatric disability are matters not capable of lay observation, and require medical expertise to determine. Moreover, whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine. See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with."). Thus, the Veteran's own opinion regarding the etiology of his current depression is not competent medical evidence. The Board finds the opinion of the September 2016 VA examiner to be significantly more probative than the Veteran's lay assertions.

The Board acknowledges the some VA treatment notes that relate the Veteran's mood disorder to substance abuse and chronic pain syndrome. The evidence shows that the Veteran has multiple medical and musculoskeletal problems in addition to his service connected low back strain. As the providers did not provide any discussion or analysis of the facts or identify the cause of the pain syndrome the basis for the assessment is not clear, and the probative value of the record is reduced due to the lack of an adequate supporting rationale. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). Accordingly, these treatment notes are of little, if any, probative value. 

Conversely, the opinion of the September 2016 VA examiner was provided following review of the claims file and examination of the Veteran, and provided adequate rationale for the conclusions reached. As such, this opinion is afforded great probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board also finds that there is no competent and credible evidence of record showing that a psychosis was manifested in the first post-service year.

In sum, an acquired psychiatric disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the Veteran's current psychiatric disability is related to service or a service-connected disability. To the extent a personality disorder has been noted, such condition is not a disability for which service connection can be established. 38 C.F.R. § 3.303 (c) (personality disorders are not diseases or injuries within the mean of application regulations). Finally, concerning substance abuse and the diagnosis of cannabis dependence, disabilities resulting from a person's own misconduct, including abuse of alcohol or drugs, are not disabilities for which compensation is payable, and it is not shown to be a symptom of a service-connected disability. See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1 (m), 3.301(d) (2016); Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).

The preponderance of the evidence is against a grant of service connection for an acquired psychiatric disorder with PTSD to include as secondary to service-connected low back strain, as the Veteran has not alleged any in-service stressor event which is verified, he does not have a diagnosis of PTSD based on a verified stressor, and no competent and credible medical nexus has been established to relate his currently diagnosed depressive disorder and cannabis dependence to his active duty service or his service-connected low back strain. As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

ORDER

Service connection for an acquired psychiatric disorder, to include as secondary to service-connected low back strain, is denied.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


